COURT OF APPEALS OF VIRGINIA


Present: Judges Coleman, Bumgardner and Lemons
Argued at Salem, Virginia


MYLES TALBERT HYLTON
                                         MEMORANDUM OPINION * BY
v.        Record No. 2307-96-3           JUDGE DONALD W. LEMONS
                                             MARCH 16, 1999
CHERYL ANN PRICE HYLTON


              FROM THE CIRCUIT COURT OF THE CITY OF SALEM
                   Kenneth E. Trabue, Judge Designate

          Jim H. Guynn, Jr. (Myles T. Hylton, on
          briefs), for appellant.

          Charles B. Phillips (Phillips & Swanson, on
          brief), for appellee.

     Myles T. Hylton contends that the trial court erred in

failing to calculate the presumptive amount of child support;

imputing income to him; neglecting to provide a written

explanation for a deviation from the child support guidelines;

failing to grant his motion for a reduction in child support; and

ordering him to pay child support arrearage.    In addition, Hylton

argues that the court was biased against him, and abused its

discretion.    We hold that the trial court erred in failing to

calculate the presumptive amount of child support and neglecting

to provide a written explanation for a deviation from the child

support guidelines and remand for the purposes of compliance with

Code § 20-108.1(B).


     *
      Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
                             BACKGROUND

     The parties, Myles T. Hylton and Cheryl P. Tilley (formerly

Cheryl P. Hylton), were divorced on September 29, 1990.   The

parties have one child born of the marriage, Jessica K. Hylton,

born April 2, 1986, whose support is the subject of this appeal.

     Pursuant to an order of the Circuit Court of the City of

Radford on September 29, 1990, Tilley was granted primary custody

of Jessica, and Hylton was ordered to pay child support in the

amount of $75 per week.   On January 12, 1995, Tilley sought an

increase in child support.   On April 4, 1995, Hylton, a licensed

attorney in the Commonwealth of Virginia, filed a pro se petition

seeking a reduction of his child support obligation.

     At the hearing on August 23, 1995, Tilley introduced

evidence that Hylton had been terminated from a job with an

annual salary of $50,000 at the law firm Kalbaugh, Pfund and

Messersmith.   Evidence was introduced to show that Hylton's

termination was due to unexcused absences from work.

Additionally, Tilley testified that she and Hylton had agreed to

increase the amount of child support by $50 per month.    Hylton

did not appear at the hearing.

     The court found an arrearage in child support payments in

the amount of $825, and found Hylton in contempt of court for his

failure to pay.   The court took his punishment for the contempt

under advisement, pending his payment of the arrearage. The court

increased the amount of the child support payments from $75 per

week to $625 per month.   The court did, however, state that the


                                 - 2 -
increase was to be without prejudice for Hylton to appear and

present evidence to show the court that he was terminated from

his $50,000 per year position through no fault of his own.

Finally, the court assessed attorney's fees against Hylton in the

amount of $1,000.

     A second hearing was held on February 27, 1996.   At this

hearing, Hylton testified that he was currently self-employed and

using office space in the law firm of Parvin, Wilson, Barnett &

Guynn, where he had formerly been employed.   He stated that he

continued to actively seek employment, in both legal and

non-legal positions.   Hylton testified that his income for the

previous nine months was $5,500, a monthly amount of $611.11.

Hylton also argued that he was not in arrears for child support,

submitting into evidence copies of cancelled checks and summary

sheets that he alleged showed that he had paid $29,045 in

support.   He claimed that this amount constituted an overpayment

of $3,395, not the $825 arrearage alleged by Tilley.   The court

did not rule on the issue of the support arrearage, instead

"granting leave to the plaintiff and her attorney to review the

copies of the defendant's cancelled checks and summary sheets

submitted into evidence to determine if an overpayment had been

made."

     On May 2, 1996, Hylton filed a Petition for Modification of

Support and Visitation.   The order for the February 27, 1996

hearing was entered on June 6, 1996.   In the order, the court

confirmed the arrearages of $825 determined on August 23, 1995


                               - 3 -
and found that Hylton was in default on his $625 monthly payments

in the amount of $3,425 for a total arrearage of $4,250.   Finding

that Hylton "is capable of earning sufficient income with which

to pay the child support," the court ordered the $625 monthly

support obligation to remain in effect.   The court also ordered

that the $1,000 award for attorney's fees be docketed as a

judgment against Hylton.

     Hylton filed objections in which he argued that he was not

in arrears on his child support, that the court erred in failing

to determine the presumptive amount of child support under Code

§ 20-108.1(B), and that the court erred further in failing to

explain its deviation from the presumptive amount of the

guidelines.

     At the next hearing, held on June 6, 1996, Hylton again

testified about what he claimed constituted a full disclosure of

his current income and his ability to pay.   He testified that his

income for the first five months of 1996 was $5,000.   The court

noted that no payments had been made since the September 10, 1995

adjudication of an arrearage of $825.   Tilley's counsel informed

the court that he had reviewed the child support checks admitted

into evidence on February 27, 1996 and that the arrearages

remained.

     The order for the June 6, 1996 hearing was entered on August

20, 1996.   The court ordered payment of an arrearage of $5,975 as

of May 25, 1996.   The court ordered that the $625 per month




                               - 4 -
be paid and that Hylton pay the attorney's fees of $1,000 as

stated in its June 6 order.

     Hylton filed objections to the August 20 order, arguing that

the court erred in failing to consider evidence he claims proved

that he was not in arrears.   Hylton again objected to the court's

failure to determine the presumptive amount of child support, and

its related failure to explain its deviation from the presumptive

amount.   Hylton argued that the court improperly imputed income

to him, when his income had been involuntarily reduced.   Hylton

also objected to the imposition of the attorney's fees, and

argued that the failure of the judge to recuse himself was

motivated by a bias against him.

     On appeal, Hylton argues that because his income was

involuntarily reduced from $50,000 per year to approximately

$1,000 per month, the court erred in failing to calculate the

presumptive child support amount based upon his current income.

Hylton argues that the trial court also erred in imputing income

to him in the amount of $50,000 per year.

     Hylton maintains that the "actions of the trial court

constitute an abuse of discretion in the determining [of] the

child support obligation, holding the defendant in contempt, and

the awarding attorney's fees to [Tilley]."   Hylton contends that

although the court allowed him to appear and present evidence

following its September 10, 1995 order at the hearings of

February 27, 1996, and June 6, 1996, the court did not consider

his evidence.   He states that the court's failure to consider his


                               - 5 -
evidence resulted in a child support award not based upon his

"then current earnings," which amounted to an abuse of its

discretion.   Finally, he alleges that the court's order that he

pay attorney's fees and be held in contempt for his failure to

pay the arrearage was similarly an abuse of its discretion.

                       I.   STATUTORY GUIDELINES

     In determining the amount of child support, a trial court

must first apply the child support guidelines of Code § 20-108.2

to determine the presumptively correct amount of child support.

See Farley v. Liskey, 12 Va. App. 1, 401 S.E.2d 897 (1991).

          [A]fter determining the presumptive amount of
          support according to the schedule, the trial
          court may adjust the amount based on the
          factors found in Code §§ 20-107.2 and
          20-108.1. Deviations from the presumptive
          amount must be supported by written findings
          which state why the application of the
          guidelines in that particular case would be
          unjust or inappropriate.

Richardson v. Richardson, 12 Va. App. 18, 21, 401 S.E.2d 894, 896

(1991); Code § 20-108.1(B) ("[i]n order to rebut the presumption,

the court shall make written findings in the order, which

findings may be incorporated by reference, that the application

of such guidelines would be unjust or inappropriate in a

particular case").   A trial court's failure to provide sufficient

explanation for a deviation from the presumptive amount from the

guidelines is error.    See Pharo v. Pharo, 19 Va. App. 236, 450

S.E.2d 183 (1994).

     Income may be imputed to an obligor "who is voluntarily

unemployed or under-employed . . . ."     Code § 20-108.1(B)(3).   A



                                 - 6 -
parent's incarceration may constitute voluntary unemployment.

See Layman v. Layman, 25 Va. App. 365, 488 S.E.2d 658 (1997).

Termination from employment that was due to that

parent/employee's larceny from his employer may similarly be

considered voluntary unemployment. See Edwards v. Lowry, 232 Va.

110, 348 S.E.2d 259 (1986).   An obligor/parent seeking a

reduction in the amount of his or her child support obligation

"must . . . make a full and clear disclosure about his ability to

pay, and he must show his claimed inability to pay is not due to

his own voluntary act or because of his neglect."   Antonelli v.

Antonelli, 242 Va. 152, 154, 409 S.E.2d 117, 119 (1991)

(citations omitted).

     At the hearing on August 23, 1995, the court heard evidence

that Hylton had been terminated from his employment as a

practicing attorney due to absenteeism.   Tilley introduced

uncontroverted evidence that at the time he was fired, Hylton was

earning a salary of $50,000 per year.   In its order dated

September 10, 1995, the court ordered the amount of child support

to increase from $325 per month to $625 per month, but ordered

that the increase be made "without prejudice" for Hylton to

"appear and present evidence that he was discharged from his

former employment of $50,000 per year without fault on his part

. . . ."   At the hearing on February 27, 1996, the court heard

testimony from Hylton about his current income as a self-employed

attorney and his attempts to find employment in both legal and

non-legal fields.


                               - 7 -
     In its order dated June 6, 1996, the court ordered Hylton to

pay child support in the amount of $625 per month, finding that

he is "capable of earning sufficient income with which to pay the

child support."   By its final order of August 20, 1996, the court

again ordered child support of $625 per month.   The trial court's

finding that Hylton's absenteeism resulted in his termination and

that, consequently, his unemployment was "voluntary," was not

error.

     However, the trial court failed to determine the

presumptively correct amount of child support and did not make

written findings in the order to support its deviation from the

guidelines.   In Hiner v. Hadeed, 15 Va. App. 575, 581-82, 425

S.E.2d 811, 815 (1993), we said,

          [o]nly if trial judges follow the statutory
          requirements will Virginia child support
          awards conform to the federal and state
          legislative mandates designed to create
          uniformity in support awards between parents
          and children similarly situated. Trial
          judges must make the requisite specific
          written findings, not solely for the purposes
          of appellate review, but, more important, to
          enable trial judges in future hearings to
          decide whether and how to increase, decrease,
          or terminate support. Only by having
          specific written findings will trial judges
          in subsequent proceedings be able to make
          informed decisions on how a change in
          circumstances may justify modification or may
          justify continued deviation from the
          guidelines.

     We, therefore, reverse and remand this case to the trial

court for compliance with Code §§ 20-108.1 and 20-108.2.   If the




                               - 8 -
evidence before the court is sufficient, no additional evidence

need be taken to make appropriate findings in the order.

                            II.    ARREARAGES

     Hylton argues that the trial court erred in finding that he

was in arrears in his child support payments.   Because the

arrearages in the court's August 20, 1996 order are based upon

the trial court's calculation of Hylton's monthly child support

obligation, we remand the case to the trial court to determine if

any arrearages are owed after it has complied with Code

§§ 20-108.1 and 20-108.2.    Tilley may be entitled to support

pursuant to her petition for modification retroactive to the date

that such petition has been given to Hylton.    See Code §§ 20-74,

20-108.

                            III.    CONTEMPT

               [A]ny order of court requiring support
          of a spouse or children shall remain in full
          force and effect until reversed or modified
          by judgment of a superior court, and in the
          interim the order shall be enforceable by the
          court entering it and the court may punish
          for violation of the order as for
          contempt. . . .

Code § 20-68.

          Obviously the power to decide includes the
          power to decide wrong, and an erroneous
          decision is as binding as one that is correct
          until set aside or corrected in a manner
          provided by law. Consequently . . . where
          the court has jurisdiction of the parties and
          of the subject matter of the suit and the
          legal authority to make the order, a party
          refusing to obey it, however erroneously
          made, is liable for contempt. Such order,
          though erroneous, is lawful within the
          meaning of contempt statutes until it is


                                   - 9 -
          reversed by an appellate court. . . . Of
          course a party cannot be guilty of contempt
          of court for disobeying an order which the
          court had no authority of law to make, but if
          a court has    jurisdiction of the parties
          and legal authority to render the order, then
          it must be obeyed even though it was
          erroneous or improvidently entered.

Robertson v. Commonwealth, 181 Va. 520, 537, 25 S.E.2d 352, 359

(1943) (citations omitted); see also Potts v. Commonwealth, 184

Va. 855, 861, 36 S.E.2d 529, 531 (1946) ("[a] dissatisfied

litigant should challenge the correctness of an adverse judgment

or ruling by an appeal and not by disobedience of such order or

by interfering with or obstructing the judicial processes").

     By its orders of June 6, 1996 and August 20, 1996, the court

ordered Hylton to pay child support of $625 per month.    Although

we remand for the purpose of calculation of the presumptive

amount of support and written justification of deviation from

that amount, Hylton was not permitted to ignore the court's

support order.   Hylton's failure to comply was in violation of

both orders, and the court did not abuse its discretion in

finding him in contempt.

                       IV.   ATTORNEY'S FEES
     Similarly, it was not an abuse of discretion to order Hylton

to pay attorney's fees to Tilley in the amount of $1,000.    The

awarding of attorney's fees is a matter within the sound

discretion of the trial court.   See Graves v. Graves, 4 Va. App.

326, 357 S.E.2d 554 (1987); D'Auria v. D'Auria, 1 Va. App. 455,




                               - 10 -
340 S.E.2d 164 (1986).    There has been no showing of an abuse of

the trial court's discretion.

                           V.     JUDICIAL BIAS

        Upon review of this record, we find absolutely nothing to

support a claim of judicial bias.

                            VI.     CONCLUSION

        Based upon the foregoing, we affirm the trial court's

finding that Hylton's termination from his employment was

voluntary, and we affirm the trial court's award of attorney's

fees.    We hold that the trial court erred in failing to calculate

the presumptive amount of child support and in failing to provide

a written explanation for a deviation from the child support

guidelines, and we reverse and remand with directions to comply

with Code §§ 20-108.1 and 20-108.2.

                                                  Affirmed in part,
                                                  reversed and remanded,
                                                  in part.




                                   - 11 -